DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
--In [0001] of the specification, please update with the patent number of the parent case.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (U.S. PGPub 2018/0263039), hereinafter referred to as Fang.
Regarding claim 2, Fang discloses an apparatus of a service coordinating entity in a Multi-access Edge Computing (MEC) system, comprising: 
processing circuitry (See Fig. 11, #1110); and 
See [0109]), wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: 
instantiate a Multiple Application Context based on a request from a device application, the Multiple Application Context including a MEC application of a first MEC host, the MEC application providing a service of the Multiple Application Context consumed by the device application (when a UE attaches to the AP connected to S-MEH, it may start a service request and consume the service offered by an application instance running at S-MEH; See [0082]); 
detect a computing device associated with the device application is moving outside a coverage area of the first MEC host to a coverage area of a second MEC host (the UE may move out of service area of S-MEH to service area of T-MEH. If the UE's IP address is not changed after moving into service area of T-MEH, the UE may continue consuming the service being served by application instance at S-MEH when the T-MEH is has been configured to forward the UE traffic to its neighbor MEH; See [0083]); and 
encode a request for transmission to the second MEC host, the request causing the second MEC host to provide the service when the computing device is outside the coverage area of the first MEC host (if the UE's traffic path change is detected, the T-TPCD system transmits a notification of the TPCD to the T-MEP or other registered application instances. Then T-MEP may trigger consequent action like relocating the service to the UE from S-MEH to T-MEH; See [0085]).  

Regarding claim 12, Fang discloses at least one non-transitory machine-readable storage medium (See [0109]) comprising instructions stored thereupon, which when executed by processing circuitry of a service coordinating entity in a Multi-access Edge Computing (MEC) system, cause the processing circuitry to perform operations comprising: 
instantiating a Multiple Application Context based on a request from a device application, the Multiple Application Context including a MEC application of a first MEC host, the MEC application providing a service of the Multiple Application Context consumed by the device application (when a UE attaches to the AP connected to S-MEH, it may start a service request and consume the service offered by an application instance running at S-MEH; See [0082]); 
detecting a computing device associated with the device application is moving outside a coverage area of the first MEC host to a coverage area of a second MEC host (the UE may move out of service area of S-MEH to service area of T-MEH. If the UE's IP address is not changed after moving into service area of T-MEH, the UE may continue consuming the service being served by application instance at S-MEH when the T-MEH is has been configured to forward the UE traffic to its neighbor MEH; See [0083]); and 
if the UE's traffic path change is detected, the T-TPCD system transmits a notification of the TPCD to the T-MEP or other registered application instances. Then T-MEP may trigger consequent action like relocating the service to the UE from S-MEH to T-MEH; See [0085]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Sabella et al. (U.S. PGPub 2018/0183855), hereinafter referred to as Sabella.
Regarding claim 5, Fang fails to teach the apparatus of claim 2, wherein the request is an application context publish request transmitted to the second MEC host.  
while other MEC applications 336 subscribe to multiple different notifications regarding information changes (e.g., using a pub/sub mechanism and/or message broker mechanisms); See [0065]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Fang to include wherein the request is an application context publish request transmitted to the second MEC host taught by Sabella in order to enhance energy-efficient privacy and security.

Regarding claim 6, Fang still fails to teach the apparatus of claim 5, wherein the application context publish request causes instantiation of the Multiple Application Context within a coverage area of the second MEC host.  
Sabella teaches wherein the application context publish request causes instantiation of the Multiple Application Context within a coverage area of the second MEC host (while other MEC applications 336 subscribe to multiple different notifications regarding information changes (e.g., using a pub/sub mechanism and/or message broker mechanisms); See [0065]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Fang to include wherein the application context publish request causes instantiation of the Multiple Application Context within a coverage area of the second MEC host taught by Sabella in order to enhance energy-efficient privacy and security.

Regarding claim 7, Fang fails to teach the apparatus of claim 2, wherein the request is an application context subscribe request transmitted to the second MEC host.  
Sabella teaches wherein the request is an application context subscribe request transmitted to the second MEC host (while other MEC applications 336 subscribe to multiple different notifications regarding information changes (e.g., using a pub/sub mechanism and/or message broker mechanisms); See [0065]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Fang to include wherein the request is an application context subscribe request transmitted to the second MEC host taught by Sabella in order to enhance energy-efficient privacy and security.

Regarding claim 8, Fang still fails to teach the apparatus of claim 7, wherein the application context subscribe request causes inclusion of a MEC application of the second MEC host into the Multiple Application Context.  
Sabella teaches wherein the application context subscribe request causes inclusion of a MEC application of the second MEC host into the Multiple Application Context (while other MEC applications 336 subscribe to multiple different notifications regarding information changes (e.g., using a pub/sub mechanism and/or message broker mechanisms); See [0065]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Fang to 

Regarding claim 9, Fang further teaches the apparatus of claim 8, wherein the MEC application of the second MEC host provides the service consumed by the device application (if the UE's traffic path change is detected, the T-TPCD system transmits a notification of the TPCD to the T-MEP or other registered application instances. Then T-MEP may trigger consequent action like relocating the service to the UE from S-MEH to T-MEH; See [0085]).  

Regarding claim 15, Fang fails to teach the machine-readable storage medium of claim 12, wherein the request is an application context publish request transmitted to the second MEC host.  
Sabella teaches wherein the request is an application context publish request transmitted to the second MEC host (while other MEC applications 336 subscribe to multiple different notifications regarding information changes (e.g., using a pub/sub mechanism and/or message broker mechanisms); See [0065]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Fang to include wherein the request is an application context publish request transmitted to the second MEC host taught by Sabella in order to enhance energy-efficient privacy and security.

Regarding claim 16, Fang still fails to teach the machine-readable storage medium of claim 15, wherein the application context publish request causes instantiation of the Multiple Application Context within a coverage area of the second MEC host.  
Sabella teaches wherein the application context publish request causes instantiation of the Multiple Application Context within a coverage area of the second MEC host (while other MEC applications 336 subscribe to multiple different notifications regarding information changes (e.g., using a pub/sub mechanism and/or message broker mechanisms); See [0065]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the machine-readable storage medium of Fang to include wherein the application context publish request causes instantiation of the Multiple Application Context within a coverage area of the second MEC host taught by Sabella in order to enhance energy-efficient privacy and security.

Regarding claim 17, Fang fails to teach the machine-readable storage medium of claim 12, wherein the request is an application context subscribe request transmitted to the second MEC host.  
Sabella teaches wherein the request is an application context subscribe request transmitted to the second MEC host (while other MEC applications 336 subscribe to multiple different notifications regarding information changes (e.g., using a pub/sub mechanism and/or message broker mechanisms); See [0065]).  


Regarding claim 18, Fang still fails to teach the machine-readable storage medium of claim 17, wherein the application context subscribe request causes inclusion of a MEC application of the second MEC host into the Multiple Application Context.  
Sabella teaches wherein the application context subscribe request causes inclusion of a MEC application of the second MEC host into the Multiple Application Context (while other MEC applications 336 subscribe to multiple different notifications regarding information changes (e.g., using a pub/sub mechanism and/or message broker mechanisms); See [0065]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Fang to include wherein the application context subscribe request causes inclusion of a MEC application of the second MEC host into the Multiple Application Context taught by Sabella in order to enhance energy-efficient privacy and security.

Regarding claim 19, Fang further teaches the machine-readable storage medium of claim 18, wherein the MEC application of the second MEC host provides the service consumed by the device application (if the UE's traffic path change is detected, the T-TPCD system transmits a notification of the TPCD to the T-MEP or other registered application instances. Then T-MEP may trigger consequent action like relocating the service to the UE from S-MEH to T-MEH; See [0085]).


Allowable Subject Matter
Claims 3-4, 10-11, 13-14 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-4 and 10-11 appears to be novel and inventive because prior art fails to show or teach the apparatus of claim 2, wherein the Multiple Application Context includes a first set of device applications including the device application associated with the computing device, and a second set of MEC applications including the MEC application of the first MEC host.
Claims 13-14 and 20-21 appear to be novel and inventive for reasons similar to claim 3 above.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/7/2022